UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JOSEPH GUGLIELMO, on behalf of himself and all
others similarly situated,
                           Plaintiff,
                                                                         ORDER
                        – against –                                  19 Civ. 10065 (ER)

BSH HOME APPLIANCES CORP.,
                               Defendant.


Ramos, D.J.:

         �e Court having been advised that the parties have reached a settlement in principle, it is

ORDERED that the above-entitled action be and hereby is discontinued, without costs to either

party, subject to reopening should the settlement not be consummated within sixty (60) days of

the date hereof.

         Any application to reopen must be ﬁled within sixty (60) days of this Order; any

application to reopen ﬁled thereafter may be denied solely on that basis. Further, the parties are

advised that if they wish the Court to retain jurisdiction in this matter for purposes of enforcing

any settlement agreement, they must submit the settlement agreement to the Court within the

next sixty (60) days with a request that the agreement be “so ordered” by the Court.


It is SO ORDERED.


Dated:    December 3, 2019
          New York, New York
                                                                    Edgardo Ramos, U.S.D.J.
